COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Frank


JEFFREY M. EDMONDS
                                            MEMORANDUM OPINION *
v.   Record No. 2186-98-4                       PER CURIAM
                                               JUNE 15, 1999
LINDA M. EDMONDS


               FROM THE CIRCUIT COURT OF WARREN COUNTY
                        John E. Wetsel, Judge

           (E. Eugene Gunter; Derrick W. Whetzel; Law
           Office of E. Eugene Gunter, on brief), for
           appellant.

           No brief for appellee.


     Jeffrey M. Edmonds (husband) appeals the decision of the

circuit court awarding custody of the parties' three children to

Linda M. Edmonds (wife) and deciding other issues.       On appeal,

husband contends that the trial court erred by (1) awarding wife

custody of the parties' children despite the fact that she was

cohabitating with another man; (2) classifying the Warren County

real estate as wife's separate property; and (3) awarding wife

seventy percent of the net proceeds from the sale of the Montana

real estate.   Upon reviewing the record and opening brief, we

conclude that this appeal is without merit.    Accordingly, we




    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
summarily affirm the decision of the trial court.    See Rule

5A:27.

     The record on appeal contains the trial court's Findings of

Fact and Conclusions of Law, husband's Written Statement of

Facts, Testimony, and Other Incidents of the Case, as modified

by the trial judge, and wife's response to husband's written

statement, also as modified by the trial judge.    On appeal,

          we view [the] evidence and all reasonable
          inferences in the light most favorable to
          the prevailing party below. Where, as here,
          the court hears the evidence ore tenus, its
          finding is entitled to great weight and will
          not be disturbed on appeal unless plainly
          wrong or without evidence to support it.

Martin v. Pittsylvania County Dep't of Social Servs., 3 Va. App.
15, 20, 348 S.E.2d 13, 16 (1986).

                             Custody

     Husband contends that the trial court erred by awarding

custody of the parties' three children to wife because wife was

cohabitating with her fiancé, a convicted felon.    He further

contends that wife's immoral relationship had a deleterious

effect on the children.

     In Brown v. Brown, 218 Va. 196, 237 S.E.2d 89 (1977), the

Supreme Court of Virginia stated that

          [t]he moral climate in which children are to
          be raised is an important consideration for
          the court in determining custody, and
          adultery is a reflection of a mother's moral
          values. An illicit relationship to which

                              - 2 -
          minor children are exposed cannot be
          condoned. Such a relationship must
          necessarily be given the most careful
          consideration in a custody proceeding.

Id. at 199, 237 S.E.2d at 91.    However, cohabitation does not

create a per se bar to custody.     See Sutherland v. Sutherland,

14 Va. App. 42, 43, 414 S.E.2d 617, 618 (1992).    In all cases,

it is the best interests of the children that guide the trial

court's custody decision.

          In matters of a child's welfare, trial
          courts are vested with broad discretion in
          making the decisions necessary to guard and
          to foster a child's best interests. A trial
          court's determination of matters within its
          discretion is reversible on appeal only for
          an abuse of that discretion, and a trial
          court's decision will not be set aside
          unless plainly wrong or without evidence to
          support it.

Farley v. Farley, 9 Va. App. 326, 328, 387 S.E.2d 794, 795

(1990) (citations omitted).     See Code § 20-124.2(B) ("In

determining custody, the court shall give primary consideration

to the best interests of the child.").

     The evidence set out in the written statements of facts

indicated that, at the time of the hearing, wife's fiancé lived

with wife and the children.   Wife testified that she and her

fiancé planned to marry after entry of the parties' divorce.    In

the trial court's Findings of Fact and Conclusions of Law, the

court noted that




                                 - 3 -
          [wife] claimed that the [husband] had a
          violent temper, and from time to time, the
          [husband] was physically and verbally
          abusive toward the wife and the children
          after the wife's father died in September
          1995. At the time of separation, the
          parties had a very tempestuous relationship
          which adversely affected the children.

The written statements of facts indicated that, on July 4, 1996,

husband beat wife in front of the children and threatened to kill

her by pointing a gun to her head.     On that same day, husband held

the head of the oldest child under water in a swimming pool.

     Other evidence demonstrated that wife was the primary

caretaker during the marriage and following the separation.    She

was the parent that was involved in school activities and helped

with homework.   The children advised the guardian ad litem they

wanted to stay with wife.

     While husband alleged that there was evidence to support his

contention that wife's cohabitation with her fiancé had a

deleterious effect upon the children, the record contains no

evidence supporting that conclusion.

     Based upon the record, we cannot say that the trial court's

decision to award wife custody was unsupported by the evidence or

otherwise an abuse of discretion.

                       Warren County Property

     "Fashioning an equitable distribution award lies within the

sound discretion of the trial judge and that award will not be


                               - 4 -
set aside unless it is plainly wrong or without evidence to

support it."     Srinivasan v. Srinivasan, 10 Va. App. 728, 732,

396 S.E.2d 675, 678 (1990).    "Unless it appears from the record

that the trial judge has not considered or has misapplied one of

the statutory mandates, this Court will not reverse on appeal."

Ellington v. Ellington, 8 Va. App. 48, 56, 378 S.E.2d 626, 630

(1989).

     Husband contends that the trial court erred by finding that

the Warren County real estate titled solely in wife's name was

wife's separate property.    He argues that he made substantial

improvements to the property that resulted in an increase in its

value.    Thus, husband contends, he has a claim to the increased

value under Code § 20-107.3(A)(3)(a).    However, after reviewing

husband's evidence concerning the purported improvements he made

to the Warren County property during the marriage, the trial court

noted that

             [i]n every instance the husband's reported
             values . . . are based on his estimates of
             the cost of materials and of the value of
             his time, or of the reasonable value of
             heavy equipment to which he had access at no
             cost by virtue of his employment or which he
             rented on one occasion to build one of the
             two small ponds which he constructed on the
             property. The Husband produced no evidence
             of the incremental value which these
             improvements added to the overall value of
             the property.




                                 - 5 -
        Moreover, husband's evidence regarding an increase in value

of the property during the marriage as a result of his efforts was

irrelevant under Code § 20-107.3(A)(3)(a) because the property did

not belong to wife when the improvements were allegedly made.

Husband alleged that he made the improvements prior to or during

1995.    However, wife's parents owned the property as tenants by

the entirety at that time.    It passed to wife's mother by

operation of law in 1995 upon the death of her father.    Wife

purchased the property from her mother in June 1996, only six

months prior to the parties' final separation.

        In addition, no evidence proved that wife used marital funds

to purchase the property.    Husband contends that wife received a

gift from her mother to the extent that wife purchased the farm

for less than its actual value.    Even if that analysis were true,

it does not support husband's claim.     "Separate property is . . .

(ii) all property acquired during the marriage by bequest, devise,

descent, survivorship or gift from a source other than the other

party."    Code § 20-107.3(A)(1) (emphasis added).

        Therefore, husband has failed to demonstrate error in the

trial court's finding that the Warren County real estate was

wife's separate property.

                           Montana Property

        Husband also contends that the trial court failed to properly

weigh the statutory factors set out in Code § 20-107.3(E) when it

                                 - 6 -
awarded him only thirty percent of the sale proceeds from the

Montana real estate.   We disagree.    Wife testified that she used

$20,000 in separate property to purchase the Montana real estate.

The Montana property was only one portion of the trial court's

distribution of the parties' total marital estate.    There is no

"statutory presumption of equal distribution" under Virginia's

equitable distribution scheme, Papuchis v. Papuchis, 2 Va. App.
130, 132, 341 S.E.2d 829, 830 (1986), and the trial court's

Findings of Fact and Conclusions of Law demonstrates that it

considered the statutory factors when making its award.    "A trial

court, when considering these factors, is not required to quantify

the weight given to each, nor is it required to weigh each factor

equally, though its considerations must be supported by the

evidence."   Marion v. Marion, 11 Va. App. 659, 664, 401 S.E.2d
432, 436 (1991).   Husband has not demonstrated reversible error.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                           Affirmed.




                               - 7 -